he named indicate he is incarcerated within the jurisdiction of the Eighth
                Judicial District Court. 1 Accordingly, we
                            ORDER the petition DENIED.




                                                                                   J.




                                                   Saitta


                cc: Frederick Vonseydewitz
                      Attorney General/Carson City
                      Pershing County Clerk




                       'If petitioner was transferred out of the jurisdiction of the Sixth
                Judicial District Court after filing his petition below, he may notify the
                Sixth Judicial District Court, which shall then transfer his petition to the
                district court for the appropriate county. See NRS 34,738(2)(b).



SUPREME COURT
        OF
     NEVADA
                                                      2
(01 1947A